UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6216



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


SHAWN LAPRELLE BOOKER,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CR-93-48, CA-97-7-5)


Submitted:   August 25, 1998                 Decided:   October 7, 1998


Before WIDENER and NIEMEYER, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shawn Laprelle Booker, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shawn Laprelle Booker seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. The evidence was sufficient to show that

Booker “carried” a firearm under 18 U.S.C.A. § 924(c)(1) (West 1994

& Supp. 1998), and thus to establish a factual basis for Booker’s

guilty plea to using and carrying a firearm in relation to a drug

offense. See Muscarello v. United States, ___ U.S. ___, 66 U.S.L.W.

4459 (U.S. June 8, 1998) (Nos. 96-1654, 96-8837); United States v.

Mitchell, 104 F.3d 649, 652 (4th Cir. 1997). Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See United States v. Booker, Nos. CR-

93-48; CA-97-7-5 (N.D.W. Va. Jan. 15, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2